DETAILED ACTION

Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, which is directed to first exemplary embodiment of figure 2a, and 
Species II, which is directed to second exemplary embodiment of figure 5.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1 appears to be generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a solar module as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhou et al. (US 2013/0104954 A1).  
Zhou discloses a Solar module (figures 2-5 and [0025-0044]) having a plurality of solar cells (120) arranged one behind the other and electrically connected in series, wherein a bypass diode (130) for electrical bypassing is electrically connected in parallel with each solar cell (120) (see figure 3 and/or figure 4), wherein the bypass diodes are arranged one behind the other (see figure 2 for configuration), wherein each solar cell (120) and each bypass diode (130) comprises a photovoltaically active layer (124 and 134) ([0026] and [0029]), a lower electrically conductive layer (122) (fig. 2 and [0026]) and an upper electrically conductive layer (126 and 136) (fig. 2 and [0026], [0029]) both of which adjoin the photovoltaically active layer (124, 134), wherein each bypass diode (130) is arranged between solar cells (120) (see figure 2, 4, or 5), characterized in that a first bypass diode (130, fig. 2) is separated from an adjoining second bypass diode (130) by two trenches (fig. 2, p1 and p3b) and an electrical conductor (p2b and 136) runs between the two trenches (p1 and p3b), which electrically conductively interconnects upper electrically conductive layers (126) of solar cells (120) which laterally adjoin the first bypass diode (130), and/or which electrically conductively interconnects lower electrically conductive layers (122) of solar cells (120) which laterally adjoin the second bypass diode (130) (see figures 1-4).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721